Citation Nr: 0918999	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-23 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, diagnosed as degenerative joint disease (DJD), to 
include as secondary to service-connected residuals of a 
right knee injury.

2.  Entitlement to service connection for a left ankle 
disorder, diagnosed as DJD and chronic ankle sprain, to 
include as secondary to service-connected residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
October 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinent part, denied service connection for left knee and a 
left ankle disorders.  The RO issued a notice of the decision 
in March 2004, and the Veteran timely filed a Notice of 
Disagreement (NOD) in March 2005.  Subsequently, in May 2005, 
the RO provided a Statement of the Case (SOC), and 
thereafter, in July 2005, the Veteran timely filed a 
substantive appeal to the Board.  The RO issued a 
Supplemental Statement of the Case (SSOC) in February 2008.

In a June 2008 decision, the Board denied the Veteran's claim 
for service connection for tinnitus.  The record does not 
indicate that the Veteran has appealed that decision and, as 
such, it is no longer in appellate status.  See 38 U.S.C.A. § 
7266 (West 2002 & Supp. 2008).  At the same time, the Board 
remanded the Veteran's claims for service connection for left 
knee and left ankle disorders, instructing the Appeals 
Management Center to: review the record and ensure compliance 
with all notice and assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA); notify the 
Veteran and his representative of the amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006; and to afford the 
Veteran a VA orthopedic examination and medical opinions 
regarding the etiology and approximate onset date of the 
disabilities at issue.  Having completed the required 
directives, the RO considered the evidence of record and 
issued a Supplemental Statement of the Case (SSOC) in April 
2009 reflecting de novo adjudication of the claims.  Inasmuch 
as the provisions of the Board's June 2008 remand have been 
complied with, the Board will now proceed with its review of 
the appeal.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran initially requested a Board hearing on this 
matter, but subsequently withdrew that request in writing in 
January 2008.  38 C.F.R. § 20.704(e) (2008).

FINDINGS OF FACT

1.  The VA has made all reasonable efforts to assist the 
Veteran in the development of his claims and has notified him 
of the information and evidence necessary to substantiate the 
claims addressed in this decision; the information that VA 
failed to provide in a timely fashion was harmless error.

2.  There is medical evidence of a current diagnosis of 
degenerative joint disease (arthritis) of the left knee; 
however, this disorder is not apparent in the record until 
many years post-service and the preponderance of the evidence 
is against a nexus between the Veteran's left knee disorder 
and any incident of or finding recorded during service.

3.  There is evidence of a left ankle injury during service; 
however, the evidence of record indicates that this injury 
was not chronic in nature as there is no further medical 
evidence or contemporaneously recorded lay evidence 
indicating a left ankle disorder until 2001 or more than 31 
years after the Veteran's separation from service; the only 
competent evidence addressing the contended causal 
relationship between the in-service injury and the currently 
diagnosed left ankle disorder weighs against the claim. 

4.  The preponderance of the competent evidence weighs 
against a finding that the Veteran's currently diagnosed left 
knee and left ankle disorders were caused or aggravated by 
his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder, including 
degenerative joint disease (DJD), to include as secondary to 
service-connected residuals of a right knee injury, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  Service connection for a chronic left ankle disorder, 
including DJD and chronic ankle sprain, to include as 
secondary to service-connected residuals of a right knee 
injury, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113,  5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that September 2008 and February 2009 letters 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a).  In the September 2008 letter, the Veteran was 
informed about the information and evidence not of record 
that was necessary to substantiate his claims on appeal; the 
information and evidence that the VA would seek to provide; 
the information and evidence the Veteran was expected to 
provide; and the information required by Dingess.  The 
February 2009 notice included information regarding 
substantiating a claim for secondary service connection, to 
include on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  However, these 
notices were not issued to the Veteran prior to the initial 
March 2004 rating decision.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of VCAA 
notice, the AMC re-adjudicated the Veteran's claims, as 
demonstrated by the April 2009 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing a 
fully compliant VCAA notification and re-adjudicating the 
claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 
537, 541- 42 (2006) (Mayfield III); (holding that a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  
Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield 
II).  

Also, the Board finds that the timing defect in the case was 
harmless error.  The Veteran has not demonstrated or even 
pled prejudicial error.  He has been represented by an 
accredited service organization throughout this appeal and 
through his representative has demonstrated he is aware of 
the information and evidence not of record that was necessary 
to substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence the claimant was expected to 
provide.  Under such circumstances, any error with respect to 
the timing of the notice is harmless.  See Shinseki v. 
Sanders, 2009 WL 1045952 (U.S.) (U.S. 2009).

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary' s 
various duties to claimant).

The VA informed the Veteran of its duty to assist in 
obtaining records and supportive evidence, and the Veteran in 
fact did receive a March 2009 VA examination, which was 
thorough in nature and included opinions regarding the 
Veteran's claims for direct and secondary service connection.  
The opinions finding that there is no nexus between the 
Veteran's left knee and ankle disorders and service, and 
determining that his service-connected right knee disability 
did not cause or aggravate either disability at issue are all 
well-reasoned and supported by a rationale.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Service Connection.

a.  Factual Background.  In a February 1963 pre-enlistment 
examination report, the examiner did not indicate any 
abnormalities regarding the Veteran's lower extremities.  

In a February 1964 service treatment record, the Veteran 
reported suffering a fall and injuring his right knee.  The 
examiner diagnosed a simple fracture of the right patella.  
September 1965 service treatment records reflect that the 
Veteran had tenderness and swelling in the left buttock, 
diagnosed as cellulitis.

In a January 1966 medical examination report, the examiner 
assessed the Veteran's the feet and lower extremities as 
normal.  In a January 1966 report of his medical history, the 
Veteran did not indicate that he had any trouble with his 
left ankle.  He did note that he had fractured his right knee 
at Fort Carson, Colorado and had to wear a cast for a month.  
(Service connection is in effect for the residuals of this 
in-service right knee injury.)  

A February 1967 service treatment record reveals that the 
Veteran received treatment for his left ankle, which he had 
twisted the previous day.  X-rays taken at that time appeared 
normal.

In an August 1968 medical examination report, the examiner 
assessed the Veteran's the feet as normal.  The examiner 
noted the Veteran history of a right patella fracture.  In a 
contemporaneous report of his medical history, the Veteran 
checked yes to the question of whether he had swollen or 
painful joints, cramps in the legs, a history of broken 
bones, a bone, joint or other deformity, or a "trick" or 
locked knee.  He also noted that he had cracked his right 
patella at Fort Carson, Colorado in 1963.

An October 1969 Report of Medical Examination for Hardship 
Discharge contains a normal clinical evaluation of the feet, 
but notes that the Veteran continued to have tenderness in 
the right knee which he had injured in 1964.  In his 
companion Report of Medical History, the Veteran again 
checked yes to the question of whether he had swollen or 
painful joints, but did not report having "trick" or locked 
knee or foot trouble.  The examiner again noted that the 
Veteran had fractured his right knee in 1964.  There was no 
indication of a left knee disability.  

By way of a January 1996 decision, the RO granted service 
connection for residuals of a right knee fracture, effective 
from July 1995.

In a March 2001 private medical report, the examiner noted 
that the Veteran stood five feet nine inches tall and weighed 
252 pounds.  The diagnosis, in part, was obesity and low back 
pain, musculoskeletal.   

As reflected in April 2003 and May 2003 private medical 
records, the Veteran reported having increased pain in the 
left ankle for the past six months, which had existed and 
worsened progressively over the past three years.  After a 
physical examination, the clinician diagnosed the Veteran 
with chronic/recurring lateral ankle sprain.  April 2003 X- 
rays disclosed the presence of some small calcifications on 
the medial side of the left ankle, which could represent lose 
bodies.  There also were some mild degenerative-type joint 
changes along the medial side of the talocalcaneal joint.

A May 2003 VA X-ray report indicates that the Veteran had 
advanced DJD of the left knee, without joint effusion or 
calcification.  Other May 2003 VA medical notes reflect that 
the Veteran complained of left knee and ankle pain, which he 
rated at 8/10.  One clinician noted that the Veteran "has c/o 
lft knee pain s/p injury in VietNam as well as ankle pain . . 
. ."

A June 2003 private medical record indicates that the Veteran 
had left posterior tendon dysfunction, with complaints of 
chronic left ankle pain.

August 2003 private medical reports diagnosed the Veteran 
with subtalar osteoarthritis and DJD of the left knee.

In a January 2004 statement, the Veteran indicated that he 
broke his left knee during his active service in 1965.  He 
conveyed that the VA medical records established that his 
left knee slips out of joint and contains bone spurs.  The 
Veteran also stated that his left ankle had no tendons or 
ligaments, for which he received an ankle brace and cortisone 
shots.

In February 2004, the Veteran submitted to a VA examination 
to assess the current nature and etiology of his left knee 
and left ankle disorders.  The VA physician reviewed the 
Veteran's claims file, and noted that he could not find 
records of in-service treatment of the left knee; the service 
records only confirmed the Veteran's (service-connected) 
right knee fracture.  At this time, the Veteran employed a 
brace and a single crutch on the left side.  The Veteran also 
reported that he had been involved in a motor vehicle 
accident in 1999, wherein he injured his back and neck, and 
also stated that his left ankle began to bother him three 
years earlier, in 2001.

As reflected in a statement accompanying his July 2005 
substantive appeal, the Veteran maintained that he injured 
his left knee in Korea or Fort Carson, Colorado, which 
required him to wear a cast.  The Veteran also conveyed that 
he believed he had a current left ankle disorder due to his 
left knee injury.

Based on these data and X-ray findings, the VA physician 
diagnosed the Veteran with DJD of the left knee and both 
ankles.  He offered his opinion that "no record of left 
a[n]kle injury in 1968, and no disability after that accident 
that patient can remember or documentation of records.  He 
has generalized DJD of all joints, he is morbidly obese.  The 
left ankle condition is as least as likely as not sec[o]ndary 
to the left knee condition.  Left ankle condition is just a 
part of the generalized DJD of all joints aggravated by 
morbid obesity."

In a March 2009 VA examination, the Veteran indicated that he 
had not hurt his left knee during service or "afterwards," 
but noticed symptoms of pain starting in 2001.  He recalled 
that he sprained his left ankle in 1967 and it subsequently 
healed.  He could recall no other complaints regarding the 
ankle until 2003.  He reported recurrent twisting of the left 
ankle two to three times per day, and that the left knee had 
a tendency to give way easily.  The Veteran measured 70.5 
inches tall and weighed 247.2 pounds.  The Veteran noted that 
he had quit drinking alcohol approximately 12 months prior to 
the examination due to pancreatitis and neuropathy.  
Subsequently, he had lost 60 pounds.  The Veteran indicated 
that he used crutches mostly due to pain in his ankle and his 
left knee.  He remarked that the pain in his right knee was 
minimal.  The Veteran reported constant pain in the left 
ankle, and decreased range of motion and function in the left 
knee, due to flare-ups.  The examiner noted severe weakness 
of both lower extremities with marked atrophy of muscles.  

Upon physical examination, the examiner noted pain at the end 
of flexion of the left knee with normal stability; mild 
tenderness without redness over the lateral and medial joint 
lines; no swelling or effusion; and no patellar apprehension.  
The examiner indicated a weakness and atrophy of the muscles 
of both lower extremities due to peripheral neuropathy of 
both lower extremities.  He found the lower extremities to be 
shaky and wobbly, and noted that the Veteran had to have 
assistance with his arms and crutches to stand and walk.  The 
examiner indicated no abnormal movement or guarding of 
movements.  Regarding the left foot and ankle, the examiner 
found a weakness, not localized to the ankle itself, in both 
lower extremities with weak bilateral foot rocking; an 
inability to heel or toe walk; and moderate tenderness over 
the dorsolateral aspect of the left foot.  He noted arthritic 
bone hypertrophy, but no soft swelling of the left ankle; 
normal stability; and no laxity.  

In his conclusion, the examiner noted that the Veteran had a 
history of heavy alcohol use for decades, which would 
predispose a person to falls and injuries.  He indicated that 
the alcohol abuse was so intense that the Veteran sought 
hospital treatment three times for acute pancreatitis and 
development of severe peripheral neuropathy of the lower 
extremities.  He indicated that, although the Veteran twisted 
his left ankle in 1964, he had no further complaints 
regarding his ankle until he twisted it again in 2003.  The 
Veteran denied gout attacks in either his ankles or his 
knees; and denied any injuries to his left knee in service or 
"afterwards."  The Veteran reported that his right knee 
complaints were minimal and there was no history of it giving 
way, thereby causing injury to other joints.  No right knee 
complaints could be found in clinical records dating from 
1980 to 1989.  

In conclusion, the examiner found that the Veteran's DJD of 
the left knee and DJD or the left ankle were out of 
proportion in comparison to the right knee complaints 
beginning in early 2000.  In his opinion, neither the left 
knee nor the left ankle disorder was caused or aggravated by 
the Veteran's service-connected right knee condition; the 
left ankle disorder was not caused or aggravated by the left 
knee disorder; and the left ankle disorder was not caused or 
aggravated by the single, self-limited sprain in service.  
The examiner found that the Veteran's left knee and left 
ankle disorders were more likely secondary to a history of 
morbid obesity and years of ethanol abuse, and were currently 
aggravated by severe peripheral neuropathy of both lower 
extremities causing severe weakness of both lower 
extremities.  

b.  Laws and Regulations.  Direct service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

A disability may be service connected if the evidence of 
record reveals that the Veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the Veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service- 
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A Veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
chronically worsened by the already service-connected 
disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that "when aggravation of a Veteran's non-service-
connected [secondary] condition is proximately due to or the 
result of a service- connected condition, such Veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation"); see Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996) ("Additional disability resulting from 
the aggravation of a non-service-connected [secondary] 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a)").  If a Veteran 
succeeds in establishing service connection for a secondary 
condition, "the secondary condition shall be considered a 
part of the original condition."  38 C.F.R. § 3.310(a).

VA amended 38 C.F.R. § 3.310 during the pendency of this 
appeal, effective October 10, 2006.  This amendment added the 
following provision to this regulation: "(b) Aggravation of 
nonservice-connected disabilities. Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service- connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, the VA will not concede that a nonservice- connected 
disease or injury was aggravated by a service- connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level."  
38 C.F.R. § 3.310.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that entitlement to service 
connection for the Veteran's claimed left knee and left ankle 
disorders, to include as secondary to service-connected 
residuals of a right knee injury, is not warranted.  

The service treatment records are negative for any treatment 
for a disorder or injury of the left knee.  There is no post-
service medical evidence of such a disorder until 2003, more 
than 30 years after the Veteran's separation from service.  
As discussed below, the Veteran is competent to state whether 
he had an injury or left knee symptoms during service, to 
include pain, but the gap of time of between in-service 
symptoms and the first post- service medical evidence of a 
left knee disability is, in itself, significant and it weighs 
against his claim for direct service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint can be considered 
in service connection claims).  

Regarding the Veteran's left ankle disorder, a February 1967 
service treatment record indicates treatment for his left 
ankle after he twisted it the previous day.  An X-ray 
examination at that time was normal.  The service treatment 
records, including the October 1969 service discharge medical 
examination, do not include any notation diagnosing a chronic 
or recurrent left ankle disorder, to include residuals of 
that injury.  As with the left knee, there is no post-service 
medical evidence of such a disorder until 2003, decades post-
service.  As noted above, such a gap in time weighs against 
the claim for direct service connection.  See Maxson, 230 
F.3d at 1333.

In a May 2003 VA medical record, an examiner indicated that 
the Veteran "has c/o lft knee pain s/p injury in VietNam as 
well as ankle pain . . . ."  To the extent that this notation 
can be construed as linking a current left knee disorder to 
service, aside from the fact that it is conclusory in nature, 
the service treatment records reflect that he sustained a 
right knee injury that is service-connected and not a left 
knee injury, which was recently acknowledged by the Veteran.  
See VA examination report dated in March 2009, wherein the 
Veteran reported that he had a right knee injury but no left 
knee trauma during service.  As such, the Board finds the May 
2003 VA medical record to have no probative value in this 
matter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(noting that a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record).  The Board is cognizant of Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), wherein the Court of 
Appeals for Veterans Claims (Court) held that the VA and 
Board may not simply disregard a medical opinion solely on 
the rationale that the medical opinion was based on a history 
given by the veteran.  See also Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006).  However, in Kowalski, the Court 
referred to its decisions in Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
in reaffirming that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion. Here, the service treatment records clearly reflect 
a right knee injury rather than left knee trauma, which was 
acknowledged by the Veteran upon his most recent VA 
examination.  Under these circumstances, the "opinion" that 
the Veteran has left knee symptoms from a claimed in-service 
injury decades ago is based upon an inaccurate factual 
background-it is contradicted by the contemporaneously 
recorded clinical evidence in question-and, therefore, it is 
of no probative value.  

The May 2003 medical notation does not appear to link a 
current left ankle disability to service.  To the extent that 
it can be construed as an opinion that the Veteran has 
current knee or ankle symptoms due to the left ankle injury 
more than 30 years ago, such opinion is also conclusory in 
nature.  As it is not accompanied by a rationale or any 
additional comment, it is of no probative value.  See, e.g., 
Bloom v. West, 12 Vet. App. 185, 187 (1999); Miller, supra. 

The only medical evidence of record containing a competent 
opinion regarding whether the Veteran's left knee and left 
ankle disorders are linked to service is contained in the 
March 2009 VA medical examination.  The Board notes that the 
examiner made his determination after reviewing the Veteran's 
claims file, interviewing the Veteran, and conducting a 
thorough physical examination.  After reviewing the evidence, 
the examiner concluded that the Veteran's diagnosed left knee 
and left ankle disorders were not causally related to service 
or any incident in service.

Turning next to the question of secondary service connection, 
the Veteran contends, in essence, that his service-connected 
right knee disability caused or aggravated his left knee and 
left ankle disabilities.  The only competent evidence of 
record that addresses this aspect of his claims is March 2009 
VA medical examination.  After reviewing the Veteran's 
medical history and the current symptomatology and conducting 
a thorough examination, the examiner opined that the 
Veteran's left knee and left ankle disorders were more likely 
secondary to a history of morbid obesity and years of ethanol 
abuse, and were currently aggravated by severe peripheral 
neuropathy of both lower extremities causing severe weakness 
of both lower extremities.  Noting the thoroughness of the 
March 2009 examination, the review of the claims file, and 
the rationale provided, the Board finds the examiner's 
opinions to be of substantial probative value in the matter 
of whether the Veteran's left knee and left ankle disorders 
were related to service or a service-connected disorder.  See 
Prejean v. West, 13 Vet. 444, 448 (2000).  

As there is no competent medical opinion of record to refute 
the May 2009 examiner's conclusions, and given the absence of 
any records of treatment until decades post-service, the 
Board must conclude that the preponderance of the evidence is 
against a nexus between the currently diagnosed left knee and 
left ankle disorders and any incident of or finding recorded 
during service.  The Board also finds that the preponderance 
of the evidence is against a finding that the Veteran's 
service-connected right knee disability caused or aggravated 
a current left knee or left ankle disability.  

The Board has considered the Veteran's assertions that his 
left knee and left ankle disorders are attributable to 
service or to his service-connected right knee disability.  
However, the Veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation of 
his current joint disabilities.  Accordingly, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims for direct, presumptive and secondary service 
connection for the Veteran's left knee and left ankle 
disorders.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not 
applicable and the Veteran's appeal must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER-

Entitlement to service connection for a left knee disorder, 
including degenerative joint disease (DJD), to include as 
secondary to service-connected residuals of a right knee 
injury is denied.

Entitlement to service connection for a left ankle disorder, 
including DJD and chronic ankle sprain, to include as 
secondary to service-connected residuals of a right knee 
injury is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


